4 U.S. 272 (____)
4 Dall. 272
Bell
versus
Beveridge.
Supreme Court of United States.

*273 The COURT, in the charge to the jury, stated, that no particular form of words was necessary to constitute an abandonment; that by declaring he meant to abandon, the plaintiff had made his election, and could never afterwards retract. That an abandonment must be made within a reasonable time; but that what constituted a reasonable time, was a question of fact, depending upon the relative situation of the parties, the time, and the place, *274 after notice to the assured of the loss; and that, in the present case, there did not appear to have been any design to waive the right of abandonment, though its exercise was suspended by a public calamity, and other fortuitous occurrences.
Upon the whole, the opinion of the Court was in favour of the plaintiff, and the Jury gave a verdict accordingly.